Exhibit 10.1

 



BOARD RESIGNATION AND CONSULTING AGREEMENT

 

This Board Resignation and Consulting Agreement (“Agreement”) is entered into
and made effective as of October 1, 2019 (the “Effective Date”), by and between
iMedia Brands, Inc. (together with its prior name of EVINE Live Inc., “iMedia”),
and Robert Rosenblatt (“Rosenblatt”).

 

RECITALS

 

A.       Rosenblatt was previously employed by iMedia.

 

B.       Rosenblatt’s employment with iMedia ended effective May 2, 2019 (the
“Separation Date”).

 

C.       Rosenblatt and iMedia entered into a Separation and Release Agreement
executed by Rosenblatt on May 26, 2019 and executed by iMedia on May 28, 2019,
as amended by an Amendment to Separation and Release Agreement entered into by
Rosenblatt and iMedia effective as of the date hereof (the “Separation
Agreement”).

 

D.       Rosenblatt has continued to serve as a member of iMedia’s Board of
Directors (the “Board”) since the Separation Date.

 

E.       Rosenblatt has voluntarily decided to resign from the Board effective
as of the date hereof (the “Board Resignation Date”).

 

F.       iMedia desires for Rosenblatt to continue to provide certain services
to iMedia after the Board Resignation Date, and Rosenblatt desires to provide
such services, subject to the terms and conditions of this Agreement.

 

NOW THEREFORE, in consideration of the mutual terms and conditions contained in
this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Rosenblatt and iMedia agree as
follows:

 

AGREEMENT

 

1.            Resignation From The Board. Rosenblatt hereby confirms
Rosenblatt’s resignation from the Board effective as of the Board Resignation
Date, and from any other position Rosenblatt held with iMedia or any of its
affiliates as of immediately prior to the Board Resignation Date, effective as
of the Board Resignation Date. iMedia will pay to Rosenblatt any unpaid director
fees earned by him under the iMedia board compensation guidelines, pro-rated for
the period of service through the Board Resignation Date.

 

2.            Consulting Services. Commencing as of immediately after the Board
Resignation Date, such that there is no break in Rosenblatt providing Service
(as defined in iMedia’s 2011 Omnibus Incentive Plan), Rosenblatt will provide
consulting services to iMedia as an independent contractor (the “Consulting
Services”) continuing through the date prior to iMedia's next annual meeting of
iMedia shareholders (the “Consulting Period”). The Consulting Services shall
include: consulting on such matters related to iMedia’s business as requested by
the Board or iMedia’s management from time to time. In exchange for Rosenblatt
providing the Consulting Services, Rosenblatt’s Equity Awards (as defined in the
Separation Agreement) along with the equity award granted to Rosenblatt on July
12, 2019 (the “2019 Award”) will continue to vest during the Consulting Period
and otherwise remain subject to the terms and conditions of the iMedia 2011
Omnibus Incentive Plan (including Section 12 thereof in the case of a “corporate
transaction” or “change in control” occurring during the Consulting Period) and
the applicable agreements related to the Equity Awards and the 2019 Award.
During the Consulting Period, Rosenblatt shall be responsible for Rosenblatt’s
expenses related to the performance of Consulting Services, unless such expenses
are specifically requested to be incurred by iMedia and approved by iMedia prior
to the expense being incurred (in which case they shall be reimbursed within 30
days following submission of appropriate documentation in accordance with
iMedia’s reimbursement policies).

 



 1 

  Exhibit 10.1

 

3.            Independent Contractor Relationship. Rosenblatt’s Consulting
Services to iMedia shall be that of an independent contractor. During the
Consulting Period, Rosenblatt will not be an employee or Board member of iMedia
or any of its affiliates, and Rosenblatt will not be entitled to any
compensation or benefits provided to employees or Board members of iMedia or any
of its affiliates.

 

4.            Cooperation. During the Consulting Period and thereafter,
Rosenblatt will reasonably cooperate, upon iMedia’s reasonable request and at
its sole expense, in any proceedings relating to the business of iMedia,
including with respect to any period of time in which Rosenblatt served iMedia
as an employee or Board member, including but not limited to the execution of
papers and lawful oaths and the giving of testimony, that in the opinion of
iMedia, its successors and assigns, may be necessary or desirable to obtain in
connection with any such proceedings.

 

5.            Return of All Property. Rosenblatt represents that he has returned
all property to iMedia in accordance with the Separation Agreement, and that he
also has returned to iMedia all documents iMedia previously permitted Rosenblatt
to retain solely for purposes of his continuing service as a Board member.

 

6.            Indemnification. iMedia, at its own expense, will defend,
indemnify, and hold harmless Rosenblatt and Rosenblatt’s heirs, executors,
representatives, agents, insurers, administrators, successors and assigns with
respect to any claim or action brought against Rosenblatt or Rosenblatt’s heirs,
executors, representatives, agents, insurers, administrators, successors and
assigns arising out of or in connection with Rosenblatt’s performance of the
Consulting Services under this Agreement to the fullest extent permitted by law,
including without limitation the advancement of expenses incurred in the defense
of any such claim or action, provided, however, that iMedia shall have no
obligation to indemnify Rosenblatt with respect to any claim or action arising
out of Rosenblatt’s intentional wrongdoing, or with respect to any other action
by Rosenblatt unrelated to Rosenblatt’s performance of the Consulting Services
under this Agreement.

 



 2 

  Exhibit 10.1

 

7.            Governing Law. The validity, interpretation, construction,
performance, enforcement and remedies of or relating to this Agreement, and the
rights and obligations of the parties hereunder, shall be governed by the
substantive laws of the State of Minnesota (without regard to the conflict of
laws, rules or statutes of any jurisdiction), and any and every legal proceeding
arising out of or in connection with this Agreement shall be brought only in the
federal or state courts of Minnesota, with venue in Hennepin County, Minnesota.

 

8.            Entire Agreement. This Agreement contains the full agreement
between Rosenblatt and iMedia related to Rosenblatt’s resignation from the Board
and any of its affiliates, effective as of the Board Resignation Date, and the
performance of Rosenblatt for iMedia after the Board Resignation Date, and may
not be modified, altered, or changed in any way, except by written agreement
signed by the parties. For avoidance of doubt, this Agreement is not intended
to, and does not, supersede or modify the Separation Agreement (including
iMedia’s obligation to continue to pay the Consideration (as defined in the
Separation Agreement) through the end of the eighteen (18) month period
immediately following the Separation Date in accordance with the terms of the
Separation Agreement), any of the applicable agreements related to the Equity
Awards, the 2019 Award or the Company’s board compensation guidelines, each of
which remain in full force and effect in accordance with their terms.

 

 

 

[Signature Page Follows]

 



 3 

  Exhibit 10.1

 

IN WITNESS WHEREOF, Rosenblatt and iMedia have executed this Agreement as of the
Effective Date first written above.

 



  /s/ Robert Rosenblatt     Robert Rosenblatt             iMedia Brands, Inc.  
          By:

/s/ James Spolar

            Its:

General Counsel & Corporate Secretary

       





 

 4 



 

 

